02-13-017-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-13-00017-CR
 
 



Roy
  Benton Nutall
 
 
 
v.
 
 
 
The
  State of Texas


§
 
§
 
§
 
§
 
§


From the 213th District
  Court
 
of
  Tarrant County (1293238D)
 
February
  28, 2013
 
Per
  Curiam
 
(nfp)



 
JUDGMENT
          This
court has considered the record on appeal in this case and holds that the
appeal should be dismissed.  It is ordered that the appeal is dismissed.
 
SECOND DISTRICT COURT OF APPEALS
 
 
 
PER CURIAM
 
 
 
 
 
 
 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-13-00017-CR
 
 



ROY BENTON NUTALL


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM THE 213TH
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          Appellant
Roy Benton Nutall attempts to appeal from his conviction for theft of property between
$1,500 and $20,000.  Nutall pleaded guilty pursuant to a plea bargain, and in
accordance with the plea bargain, the trial court sentenced him to six months’
confinement in state jail.  The trial court’s certification of his right to
appeal states that this case “is a plea-bargain case, and the defendant has NO
right of appeal.”  See Tex. R. App. P. 25.2(a)(2).  Additionally, Nutall
signed a waiver of his right to appeal.
On January
17, 2013, we notified Nutall that this appeal may be dismissed based on the
trial court’s certification unless he or any party desiring to continue the
appeal filed a response on or before January 28, 2013, showing grounds for
continuing the appeal.  See Tex. R. App. P. 25.2(d), 43.2(f).  Nutall
filed a response, but it does not state any grounds for continuing the appeal.
In
accordance with the trial court’s certification, we therefore dismiss this
appeal.  See Tex. R. App. P. 25.2(d), 43.2(f).
 
 
PER CURIAM
 
 
PANEL: 
WALKER, MCCOY, and MEIER, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  February 28,
2013




[1]See Tex. R. App. P. 47.4.